                 UNITED STATES COURT OF INTERNATIONAL TRADE


                                                      )
TAU-KEN TEMIR LLP et al.,                             )
                                                      )
        Plaintiffs,                                   )
                                                      )
                       v.                             )       Court No. 21-00173
                                                      )
UNITED STATES,                                        )
                                                      )
        Defendant,                                    )
                                                      )
                       and                            )
                                                      )
GLOBE SPECIALTY METALS, INC., et al.,                 )
                                                      )
        Defendant-Intervenors.                        )
                                                      )

          DEFENDANT-INTERVENORS’ RESPONSE IN OPPOSITION TO
        MINISTRY OF TRADE AND INTEGRATION OF THE REPUBLIC OF
      KAZAKHSTAN’S MOTION TO INTERVENE AS PLAINTIFF-INTERVENOR

        Defendant-Intervenors Globe Specialty Metals, Inc. and Mississippi Silicon LLC hereby

oppose the motion of the Ministry of Trade and Integration of the Republic of Kazakhstan (“MTI

RK”) to intervene as Plaintiff-Intervenor, which was submitted on May 19, 2021 (ECF No. 19).

MTI RK’s motion must be denied because it does not comply with the requirements of USCIT

Rule 24(c)(2).

        Rule 24(c)(2) requires that a motion to intervene in an action described under 28 U.S.C.

§ 1581(c) “must state,” inter alia, “the grounds in support of the motion.” In particular, “{w}hen

the movant for intervention seeks to intervene on the side of the plaintiff, the motion . . . must

state the administrative determination to be reviewed and the issues that the intervenor desires to

litigate.”




                                                  1
       MTI RK’s motion does not satisfy any of these requirements. The text of MTI RK’s

motion consists of three numbered paragraphs (misnumbered 1, 3, and 4), which merely state

that MTI RK is an interested party and has standing and that the so-called “application” is

timely, and then recites the results of consultations with the other parties to this action. MTI

RK’s motion does not state the administrative determination to be reviewed, any grounds in

support of the motion, or the issues that MTI RK desires to litigate.

       MTI RK’s failure to state the issues that it desires to litigate is particularly important here

because MTI RK’s two-page administrative case brief, P.R. 333, raised significantly fewer issues

than were raised in the 47-page administrative case brief of Plaintiff Tau-Ken Temir LLP

(“TKT”), P.R. 338. In this action, MTI RK should not be permitted to submit a brief or join any

brief submitted by TKT to the extent that any such brief includes issues that MTI RK did not

raise in its administrative case brief and for which it thus failed to exhaust administrative

remedies. Moreover, given that the same counsel intends to appear for both TKT and MTI RK,

it is not immediately apparent how participation by MTI RK could bring any different analyses

or arguments to the Court on the very limited issues addressed by MTI RK in the underlying

proceeding. MTI RK’s addition as an intervenor-plaintiff would almost certainly give rise to

procedural issues requiring needless use of the parties’ and the Court’s resources to address and

resolve, without any potential added value.




                                                  2
       For the reasons above, Defendant-Intervenors respectfully request that MTI RK’s motion

to intervene be denied.

                                           Respectfully submitted,


                                           /s/ Adam H. Gordon
                                           Adam H. Gordon
                                           Jennifer M. Smith
                                           Ping Gong
                                           Lauren Fraid

                                           Counsel to Defendant-Intervenors Globe Specialty
                                           Metals, Inc. and Mississippi Silicon LLC.
June 9, 2021




                                              3
